Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

This CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into as of the
31st day of December, 2013, by MFA FINANCIAL, INC., a Maryland corporation
(“MFA” or the “Company”), and STEWART ZIMMERMAN.

 

W I T N E S S E T H:

 

WHEREAS, Mr. Zimmerman has served as the Chairman and Chief Executive Officer
(“CEO”) of MFA;

 

WHEREAS, Mr. Zimmerman will retire from MFA and will resign from its Board of
Directors, effective as of the close of business on December 31, 2013;

 

WHEREAS, MFA desires to retain Mr. Zimmerman as an independent consultant to
perform certain services for the Company; and

 

WHEREAS, Mr. Zimmerman is willing to perform such services, on terms set forth
more fully below.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants contained in this Agreement, the parties hereto agree as
follows:

 

1.                                      Term.  Unless earlier terminated
pursuant to Section 8, the term of this Agreement shall commence on January 1,
2014 and will continue until the end of the business day on December 31, 2014
(the “Term”).

 

2.                                      Consulting Services.  As may be
reasonably requested by the Company from time to time, Mr. Zimmerman will make
himself available by telephone, via email or in person at MFA’s principal
offices or such other location as mutually agreed to perform the following
services (the “Services”):

 

2.1                               Consulting and advising William S. Gorin,
and/or a designee(s) of the Board of Directors (the “Board”), regarding
(i) business, market, legal and regulatory developments and (ii) opportunities
and strategies in connection with the business of acquiring and managing a
portfolio of residential mortgage-backed securities in a real estate investment
trust; and

 

2.2                               Participating in discussions with MFA
regarding strategic initiatives, potential transactions and legislative and
regulatory matters, as requested by William S. Gorin and/or the Board’s
designee.

 

2.3                               All Services performed pursuant to this
Agreement must be provided personally by Mr. Zimmerman.

 

--------------------------------------------------------------------------------


 

3.                                      Consulting Payments.

 

3.1                               As full compensation for the performance of
the Services during the Term, MFA agrees to pay Mr. Zimmerman $65,500.00 per
month (the “Payments”).  To receive payment, Mr. Zimmerman must submit a monthly
invoice in a form mutually agreed to the attention of MFA’s Human Resources
Department. Each of the Payments shall be due not later than 15 days after
receipt of each invoice by MFA.

 

3.2                               In addition, MFA agrees to reimburse
Mr. Zimmerman for reasonable and customary expenses (“Expenses”) actually
incurred in providing the Services in accordance with the general reimbursement
policy of MFA then in effect and communicated to Mr. Zimmerman.  All Expenses
must be supported by proper documentation submitted within 30 days of incurring
the expense. Expenses shall be reimbursed not later than 20 days after receipt
of each invoice by MFA.

 

4.                                      Confidentiality.  Mr. Zimmerman
acknowledges that he acquired during his time as Chairman and CEO and will
during the Term have access to information that is treated as confidential and
proprietary (“Confidential Information”) by MFA, including, without limitation,
client or customer lists, identities, contacts, business and financial
information; investment strategies; pricing information or policies, fees or
commission arrangements of MFA; marketing plans, projections, presentations or
strategies of MFA; financial and budget information of MFA; information
regarding the existence or terms of any agreement or relationship between MFA or
any of its subsidiaries or affiliates and any other party; and any other
information of whatever nature, which gives to MFA or any of its subsidiaries or
affiliates an opportunity to obtain an advantage over its competitors who or
which do not have access to such information.  Mr. Zimmerman agrees that for the
Term and at all times thereafter, he will maintain the confidentiality of all
Confidential Information of MFA and any of its subsidiaries or affiliates and,
except in furtherance of the business of MFA or as specifically required by law
or by court order, he shall not directly or indirectly disclose any such
information to any person or entity, nor shall he use Confidential Information
for any purpose except for the benefit of MFA.  This restriction shall apply
regardless of whether such Confidential Information is in written, graphic,
recorded, photographic, data or any machine readable form or is orally conveyed
to, or memorized by, Mr. Zimmerman; provided, however, that this Section 4 shall
not apply to Confidential Information that:  (i) is or becomes publicly known
through no act or omission on Mr. Zimmerman’s part; (ii) was rightfully known by
Mr. Zimmerman without confidentiality restriction before disclosure to
Mr. Zimmerman by MFA; or (iii) becomes rightfully known by Mr. Zimmerman without
confidentiality restriction from a source other than MFA that does not owe a
duty of confidentiality to MFA with respect thereto.

 

5.                                      Exclusivity.

 

5.1                               During the Term, Mr. Zimmerman will not,
without the prior written consent of MFA, manage, operate, control or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System, provided that
Mr. Zimmerman shall not own more than five percent (5.0%) of the outstanding
shares of any publicly-traded company in the business, directly or indirectly,
of acquiring residential mortgage-backed securities), or partner with, or serve
as or become an officer, member of the

 

2

--------------------------------------------------------------------------------


 

board of directors of, employee or consultant with, any entity or person in the
business, directly or indirectly, of acquiring residential mortgage-backed
securities, including any private or public investment firm, real estate
investment trust or broker dealer whose business strategy is based on or who
engages in the trading, sales, investment or management of residential
mortgage-backed securities.  Mr. Zimmerman agrees that he shall promptly advise
the Company of any circumstance that may give rise to a violation of this
Section 5.

 

5.2                               Mr. Zimmerman (i) agrees that he will not
engage in any activity that, in the reasonable judgment of the Company, presents
or would reasonably be expected to present a conflict of interest with his role
as a consultant to the Company under the terms provided herein and (ii) shall
promptly advise the Company of any perceived conflict of interest or conflicting
policy identified in the course of Mr. Zimmerman’s activities hereunder, and the
Company and Mr. Zimmerman shall, in good faith, attempt to resolve any such
conflict(s).

 

5.3                               Mr. Zimmerman hereby represents and warrants
to the Company that (i) Mr. Zimmerman is not, and that Mr. Zimmerman’s
performance of this Agreement, will not, result in violation of any term of any
agreements, including but not limited to any employment-related agreement or
contract (written or verbal), or any other agreement relating to the right of
Mr. Zimmerman to be retained by the Company, or that would interfere with
Mr. Zimmerman’s ability to contribute to the interests of MFA or which would
conflict with MFA’s current business activities and (ii) no third party shall
have the right to any compensation as a result of Mr. Zimmerman entering into
this Agreement.

 

6.                                      Non-Solicitation.  During the Term, and
during the one-year period following the termination or expiration of this
Agreement, Mr. Zimmerman will not, without the prior written consent of MFA,
directly or indirectly (individually, or through or on behalf of another entity
as owner, partner, agent, employee, consultant, or in any other capacity),
(i) solicit, encourage, or engage in any activity to induce any employee of MFA
(A) to terminate employment with MFA or (B) to become employed by, or to enter
into a business relationship with, any other person or entity not affiliated
with MFA or (ii) engage in any activity intentionally to interfere with, disrupt
or damage the business of MFA, or its relationships with any client, supplier or
other business relationship of MFA. Nothing herein shall be construed to
prohibit Mr. Zimmerman from placing general advertisements in newspapers or
other trade publications seeking to hire individuals in any capacity as long as
such advertisements are not targeted directly or indirectly at employees of MFA.

 

7.                                      MFA Materials.  Mr. Zimmerman
acknowledges that all originals and copies of materials, records and documents
relating to the business of MFA which are generated by him or coming into his
possession during the Term are the sole property of MFA (“MFA
Materials”).  Mr. Zimmerman shall not remove, or cause to be removed, from the
premises of MFA, copies of any record, file, memorandum, document, computer
related information or equipment, or any other item relating to the business of
MFA, except in furtherance of the Services to be provided under this
Agreement.  Upon the termination or expiration of the Agreement, or upon request
of MFA at any time, Mr. Zimmerman shall promptly deliver to MFA all originals
and copies of MFA Materials in his possession or control and shall not retain
any originals or copies in any form.

 

3

--------------------------------------------------------------------------------


 

8.                                      Termination.  Notwithstanding the Term,
(i) either the Company or Mr. Zimmerman may terminate this Agreement if the
other materially breaches this Agreement, and the breaching party fails to
remedy or otherwise cures such breach within thirty (30) days after delivery of
written notice of such breach by the non-breaching party, and (ii) this
Agreement will terminate immediately, and without any action required by either
party, upon the earliest of the following events:  (x) Mr. Zimmerman does not
within 21 days (or such longer time as the parties may agree) after receipt of
the mutual release contemplated by paragraphs 1(c) and 5(h) of the Second
Amended and Restated Employment Agreement, entered into as of June 7, 2010, by
and between MFA and Mr. Zimmerman, as amended, execute such release (the
“Release”); (y) the Release does not become effective or Mr. Zimmerman revokes
such release; or (z) the Release is held by a court or tribunal to be invalid or
unenforceable based upon legal action initiated by Mr. Zimmerman.  Upon
termination pursuant to this Section 8, MFA will have no further liability or
obligation to make the Payments, provided that MFA will make Payments and
reimburse Expenses for any Services rendered prior to the breach of the
Agreement.

 

9.                                      Independent Contractor Status and
Authority.

 

9.1                               Mr. Zimmerman agrees that (i) he is an
independent contractor and not an employee of MFA and will not represent himself
as such for any purpose, including, but not limited to, tax purposes, and
(ii) he is not entitled to treatment as an MFA employee, including eligibility
for any MFA employee benefits.  Since Mr. Zimmerman is not an employee of MFA,
he agrees that he shall be liable for all taxes and withholdings applicable to
the payment of fees and compensation for the Services hereunder.

 

9.2                               Mr. Zimmerman assumes full responsibility for
his own activities and is free to establish methods and hours of work, free from
the direction and control of MFA (consistent with accomplishing the Services),
and to carry out activities as he sees fit.  Mr. Zimmerman agrees that he does
not have any authority in his capacity as special adviser hereunder to make
commitments or enter into contracts on behalf of, bind or otherwise obligate MFA
in any manner whatsoever.

 

9.3                               The parties acknowledge that, for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, Mr. Zimmerman
will have undergone a “separation from service,” within the meaning of
Section 409A, from MFA on December 31, 2013.  MFA and Mr. Zimmerman agree that
both parties will report any payments made hereunder in a manner consistent with
such position unless contrary to applicable law.

 

10.                               Remedies.  Mr. Zimmerman agrees that the
obligations set forth in Sections 4 through 7 above are reasonable and necessary
for the adequate protection of the business and the goodwill of MFA.  If any
restriction contained in Sections 4 through 7 shall be deemed to be invalid,
illegal or unenforceable by reason of the extent, duration or scope thereof, or
otherwise, then the court making such determination shall have the right to
reduce such extent, duration, scope, or other provisions hereof to make the
restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.  In the
event that Mr. Zimmerman breaches any of the promises contained in Sections 4
through 7, he acknowledges that MFA’s remedy at law for damages might be
inadequate and that MFA will be entitled to seek injunctive or other equitable
relief against a breach or threatened breach of

 

4

--------------------------------------------------------------------------------


 

Sections 4 through 7.  The existence of this right to injunctive or other
equitable relief, or MFA’s exercise of any of these rights, shall not limit
MFA’s right to terminate the Agreement under Section 8 hereof, any other rights
or remedies MFA may have in law or in equity, or the right to compensatory and
monetary damages.  Mr. Zimmerman hereby agrees to waive his right to a jury
trial with respect to any action that related to, arises under or commenced to
enforce the terms of this Agreement.

 

11.                               Warranties.  Mr. Zimmerman warrants that he
will comply with all applicable federal, state and local laws and regulations in
the performance of the Services. The Company warrants that Mr. Zimmerman will
not be required to perform any services that are not in compliance with
applicable law.

 

12.                               Liability.  MFA shall be liable for and shall
indemnify and hold Mr. Zimmerman harmless from and against any and all
liabilities, losses, claims, demands, actions, judgments, costs and expenses,
including but not limited to attorneys’ fees, arising out of or resulting from
the negligent acts or omissions of MFA, its employees, officers, directors and
agents.  Mr.  Zimmerman shall be liable for and shall indemnify and hold MFA
harmless from and against any and all liabilities, losses, taxes, withholdings,
claims, demands, actions, judgments, costs and expenses, including, but not
limited to, attorneys’ fees, arising out of or resulting from the negligent acts
or omissions of Mr. Zimmerman in providing the Services under this Agreement. 
NOTWITHSTANDING THE FOREGOING, NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR OTHERWISE
ARISING OUT OF THIS AGREEMENT.

 

13.                               Notices.  Any notice required or which may be
given hereunder will be in writing and either delivered personally or mailed, by
certified or registered mail, postage prepaid, or sent via facsimile, and will
be deemed given when so delivered personally or if sent via facsimile, to a
facsimile number designated by each party with receipt thereof confirmed
electronically, or if mailed, 72 hours after the time of mailing, as follows:

 

If to Mr. Zimmerman:

 

Stewart Zimmerman

 

 

3063 Wynsum Avenue

 

 

Merrick, New York 11566

 

 

Telephone: 516-868-8852

 

 

Facsimile: 516-868-8837

 

 

 

With a copy to:

 

Henry Morgenbesser, Esq.

 

 

Katzke & Morgenbesser LLP

 

 

1345 Avenue of the Americas

 

 

New York, New York 10105

 

 

Telephone: 646-527-7240

 

 

 

If to the Company:

 

MFA Financial, Inc.

 

 

350 Park Avenue

 

 

20th Floor

 

 

New York, New York 10022

 

5

--------------------------------------------------------------------------------


 

 

 

Attention: Human Resources

 

 

Telephone: 212-207-6400

 

 

Facsimile: 212-207-6420

 

14.                               Severability.  In the event any one or more of
the provisions of this Agreement shall for any reason be held to be invalid,
illegal or unenforceable, the remaining provisions of this Agreement shall be
unimpaired and shall remain enforceable, and the invalid, illegal or
unenforceable provision shall be replaced by the provision which, being valid,
legal and enforceable, comes closest to the intention of the parties underlying
the invalid, illegal, or unenforceable provision.

 

15.                               Governing Law.  This Agreement and all rights
hereunder, and any controversies or disputes arising with respect hereto, shall
be governed by and interpreted in accordance with the laws of the State of New
York, applicable to agreements made and to be performed entirely within such
State, without regard to the conflicts of laws provisions thereof that would
apply the law of any other jurisdiction.

 

16.                               Assignment.  This Agreement shall inure to the
benefit of MFA and Mr. Zimmermanand their respective successors, heirs (in the
case of Mr. Zimmerman) and assigns. No rights or obligations of MFA under this
Agreement may be assigned or transferred by MFA except that any such rights or
obligations may be assigned or transferred pursuant to a merger or consolidation
in which MFA is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of MFA, provided that the assignee or transferee
is the successor to all or substantially all of the assets of MFA and such
assignee or transferee assumes the liabilities, obligations and duties of MFA,
as contained in this Agreement, either contractually or as a matter of law. This
Agreement shall not be assignable by the Executive.

 

17.                               Survival.  The respective rights and
obligations of the parties hereunder shall survive any termination of the Term
for any reason to the extent necessary to enforce the intended provision of such
rights and the intended performance of such obligations.  Without limiting the
foregoing, it is understood and agreed that the rights and obligations set forth
in Sections 4 through 7 shall survive any termination of the Term.

 

18.                               Entire Agreement; Successors and Assigns;
Amendments.  The Agreement contains the entire agreement between MFA and
Mr. Zimmerman concerning the subject matter thereof, and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between them with respect thereto.  This Agreement shall be
binding upon and inure to the benefit of MFA and Mr. Zimmerman and, except as
stated in Section 16, their respective successors and assigns.  No amendments or
modifications to this Agreement shall be binding upon either party unless made
in writing and signed by both parties.

 

19.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

MFA FINANCIAL, INC.

/s/ Stewart Zimmerman

 

STEWART ZIMMERMAN

By:

/s/ George H. Krauss

 

 

 

Name: George H. Krauss

 

 

Title: Lead Director

 

 

7

--------------------------------------------------------------------------------